DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 9/8/2021 in which Applicant lists claims 2-3 and 11 as being cancelled, claims 5-10, 12 and 14-20 as being original, and claims 1, 4 and 13 as being currently amended. It is interpreted by the examiner that claims 1, 4-10 and 12-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks, filed 9/8/2021, with respect to the rejections of the claims under 35 U.S.C. 103 in view of Thorpe et al. (US 2009/0002856 A1, of record) in view of Thomas et al. (US 10,429,150 B1, of record) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bagwell (US 9,494,787 B1, of record) in view of Thomas and Thorpe, for at least the reasons of the teachings of Bagwell as set forth in section 27 of the Non-Final Office Action mailed 6/7/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell, U.S. Patent Number 9,494,787 B1, of record (hereafter Bagwell) in view of Thomas et al., U.S. Patent Number 10,429,150 B1, of record (hereafter Thomas) and Thorpe et al., U.S. Patent Application Publication Number 2009/0002856 A1, of record (hereafter Thorpe).
Regarding claims 1, 13, 14 and 15, Bagwell discloses an optical system (see at least figures 2, 4A and 4B) comprising:
an aperture stop configured to direct light through the optical system (see at least figures 4A-4B, element 412);
an inverting prism assembly configured to receive light from the aperture stop and direct light through the optical system (see at least figure 2, element 220); 
at least one first lens configured to receive light from an object and direct light through the aperture stop and to the inverting prism assembly (see at least figures 4A-
wherein a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system, the inverting prism assembly being configured to be pivoted about a center of the aperture stop to effect alignment of the point-of-impact and point-of-aim in the afocal space so that the point-of-aim is coincident with the optical axis, and
wherein the inverting prism assembly includes two prisms separated by an air gap (see at least figure 2, element 220).
Bagwell does not explicitly disclose a field stop which receives light from the inverting prism assembly, or a method for alignment wherein a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system, the inverting prism assembly being configured to be pivoted about a center of the aperture stop to effect alignment of the point-of-impact and point-of-aim in the afocal space so that the point-of-aim is coincident with the optical axis.
However, Thomas teaches a compact optical sight including an objective lens assembly (see at least figure 2, element 12 of Thomas), an eyepiece lens assembly (see at least figure 2, element 44 of Thomas), an aperture stop (see at least figure 2, element 62 of Thomas), an inverting prism assembly (see at least figure 2, elements 14, 16, 18 of Thomas), a field stop which receives light from the inverting prism assembly and directs the light through the optical system to an operator (see at least figure 2, 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Bagwell to include the teachings of Thomas so that the optical system includes a field stop which receives light from the inverting prism assembly and directs the light through the optical system to an operator, and so that a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system so that the inverting prism assembly is configured to be pivoted about a center of the aperture stop to effect alignment of the point-of-impact and point-of-aim in the afocal space, for the purpose of achieving the predictable result of controlling the optical transmission characteristics of the optical system, such as brightness and/or field of view, while having a reasonable expectation for success, and for the purpose of allowing sighting-in of the optical system such that the point-of-aim is coincident with the optical axis.
Bagwell shows that the inverting prism includes two prisms separated by an air gap, but does not explicitly disclose that the inverting prism includes two prisms separated by an air gap. 
However, Thorpe teaches an optical system wherein an inverting prism includes two prisms separated by an air gap (see at least elements 124, 126, 127, and paragraph [0032] of Thorpe).

Additionally, Bagwell does not specifically disclose a method of aligning a point-of-impact and a point-of-aim of an optical system wherein a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system, the inverting prism assembly being configured to be pivoted about a center of the aperture stop to effect alignment of the point-of-impact and point-of-aim in the afocal space so that the point-of-aim is coincident with the optical axis.
However, Thorpe additionally discloses that a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system, the inverting prism assembly being configured to be pivoted about a center of the aperture stop to effect alignment of the point-of-impact and point-of-aim in the afocal space so that the point-of-aim is coincident with the optical axis (see at least figures 9-11, elements 87, 106 and 193, as well as paragraphs [0047]-[0050] and [0062]-[0063] of Thorpe).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Bagwell to include the further teachings of Thorpe so that a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system, the inverting 
Regarding claims 4 and 16, Bagwell in view of Thomas and Thorpe discloses at least one second lens configured to receive light from the field stop and direct light to the operator of the optical system (see at least figure 2, element 225 of Bagwell, as well as the combination set forth above).
Regarding claim 5, Bagwell in view of Thomas and Thorpe discloses that the at least one second lens includes an eyepiece lens positioned behind the field stop (see at least figure 2, element 225 of Bagwell, as well as the combination set forth above).
Regarding claims 6-10, 12 and 16-20, Thorpe further teaches a support housing configured to support the aperture stop, the at least one first lens, the inverting prism assembly, the field stop, and the at least one second lens (see at least housing element 12 of Thorpe); a mechanism configured to move the inverting prism assembly (see at least element 38 or 39, as well as paragraph [0024] of Thorpe); that the mechanism includes a prism mount cell having surfaces configured to engage surfaces of the inverting prism assembly (see at least figure 5, elements 81, 92 and 129, as well as paragraphs [0029], [0032] and [0034] of Thorpe); that the prism mount cell is configured to rotate with respect to the housing (see at least paragraphs [0028] and [0047] of Thorpe); that the mechanism further includes a front rotation actuator (see at 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Bagwell in view of Thomas to include the further teachings of Thorpe so that the optical system includes a support housing is configured to support the aperture stop, the at least one first lens, the inverting prism assembly, the field stop, and the at least one second lens; a mechanism configured to move the inverting prism assembly; that the mechanism includes a prism mount cell having surfaces configured to engage surfaces of the inverting prism assembly; that the prism mount cell is configured to rotate with respect to the housing; that the mechanism further includes a front rotation actuator and a rear rotation actuator to move the inverting prism assembly about a rotation point located at the aperture stop; and that the support housing includes a generally cylindrical structure, for the purpose of using a known type of support and adjustment mechanism for the optical elements and inverting prism assembly to achieve the predictable results of allowing rotation of at least the inverting prism assembly so that sighting-in of the optical system may be performed such that the point-of-aim is coincident with the optical axis, while having a reasonable expectation for success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/10/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872